Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	Applicant’s Response to the Election/Restriction requirement received
08/04/2022 has been entered. In view of Applicant’s election of Group I, claims 1-19 have been
examined.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 506 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claims 1, 4-5, 15, and 18-19 are objected to because of the following informalities:  
As per Claim 1, it recites limitation “one or output characteristics” in line 8 which would be better as “one or more output characteristics”.
As per Claim 4, it recites limitation “the one or more static parameters” in line 1-2 which would be better as “the one or more static process parameters”.
As per Claim 5, it recites limitation “the determined one or more dynamic one or more dynamic characteristics.” in line 2-3 which would be better as “the determined one or more dynamic characteristics.:”.
As per Claim 15, it recites limitation “comprising;” in line 2 which would be better as “comprising:”.
As per Claim 18, they are directed to a computer product which fails to further limit the independent claim 1 which is a "method".
As per Claim 19, they are directed to an apparatus which fails to further limit the independent claim 1 which is a "method".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 3, it recites the limitation “based at least in part on the determined one or more static process parameters” in line 6-7 which is indefinite and vague because there is no other alternative feature claimed for "least in part" alternative limitation.
As per Claim 17, it recites the term “abnormality” which is a relative term which renders the claim indefinite. The term “abnormality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further Claim 17 recites the limitation " the physical filtration process " in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Also “data from the physical filtration process” in line 3-4 is unclear what the limitation refers.  How is the “data from the physical filtration process” different from “measurement data from a filtration system executing a filtration process” in Claim 15?

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tarleton et al. (“Solid/Liquid Separation Equipment Selection and Process Design ”).
	As per Claim 1 and 18-19, Tarleton et al. teaches a method/ computer program product/ apparatus for selecting a filter for a filtration process (Chapter 5 “Selection, data analysis and simulation by computer software”, “Filter Design Software® (FDS). With respect to the former, a technique for preliminary equipment selection is presented and it is shown how an equipment list can be ranked to help refine further selection considerations. Descriptions of FDS illustrate how equipment selection, data analysis and equipment simulation procedures can be combined into computer software” on Pg 201 Figure 5.3-5.6), comprising: 
receiving input data, and based thereon identifying one or more filter characteristics for each of a plurality of filter candidates for a filtration process (Figure 5.6 

    PNG
    media_image1.png
    300
    346
    media_image1.png
    Greyscale
, section 5.3.1); 
identifying process parameters of the filtration process (Figure 5.6 
    PNG
    media_image2.png
    218
    221
    media_image2.png
    Greyscale
); 
performing a computer-implemented simulation process of the filtration process for each of the plurality of filter candidates, based on the identified process parameters and identified filter characteristics (Figure 5.6 
    PNG
    media_image3.png
    95
    158
    media_image3.png
    Greyscale
); 
determining one or output characteristics of the filtration process based on the simulation (Figure 5.6 
    PNG
    media_image4.png
    110
    116
    media_image4.png
    Greyscale
); 
and selecting a filter candidate of the plurality of filter candidates based on the one or more output characteristics (Figure 5.6 
    PNG
    media_image5.png
    300
    163
    media_image5.png
    Greyscale
).

As per Claim 2-17, Tarleton et al. teaches:
2. The method according to claim 1, wherein the input data comprises a plurality of respective filter identifiers of the filter candidates (Figure 5.9. section 5.3.1 on Pg 228  “
    PNG
    media_image6.png
    63
    836
    media_image6.png
    Greyscale
”), and the method comprises retrieving data from a data store storing associations between filter identifiers and corresponding filter characteristics, thereby identifying the filter characteristics for the plurality of filter candidates (Figure 5.9. section 5.3.1 on Pg 228, “
    PNG
    media_image7.png
    525
    868
    media_image7.png
    Greyscale
”
3. The method according to claim 1, wherein the computer-implemented simulation process comprises: 
a first simulation stage, comprising determining one or more static process characteristics of the filtration process (Figure, section 5.3.3, “Suspension tab: Parameters related to the feed suspension.” and “Phase 1 tab (always filtration): Parameters specific to the filtration phase” on Pg 238, “range of numerical values to guide the user” on Pg 239); and a 
second simulation stage, comprising determining one or more dynamic characteristics of the filtration process, based at least in part on the determined one or more static process parameters (Figure 5.7, section 5.3.3, “Phase 2-4 tab” on Pg 238, “time dependency of parameters” on pg 239).
4. The method according to claim 3, wherein the one or more static parameters are determined at least partly on the basis of an iterative algorithm (Pg 224 “computer simulations can be written to perform the calculations, provided the appropriate levels of user interaction and ease of information transfer can be maintained.”, “Suspension tab: Parameters related to the feed suspension.” and “Phase 1 tab (always filtration): Parameters specific to the filtration phase” on Pg 238, Pg 265 “the equations developed below for cake formation can be rearranged to allow the calculation of filter area for a given solids loading; in more complex cases a numerical/iterative solution is re-quired.”, section 6.2.1 equation (6.3)-(6.8)).
5. The method according to claim 3, wherein the one or more output characteristics are derived from the determined one or more dynamic one or more dynamic characteristics (section 5.3.3, Figure 5.15 “Schematic Mass Balance”, Pg 239 “For batch filters the time dependency of parameters such as mass of solids, liquids and solutes (both extracted and retained), cake thickness and moisture content and fractional solute recovery can be obtained for the whole cycle”).
6. The method according to claim 1, wherein the selection of the filter candidate is based on a comparison of the determined one or more output characteristics with desired output characteristics (Figure 5.6 
    PNG
    media_image8.png
    477
    308
    media_image8.png
    Greyscale
, Pg 223-224 “
    PNG
    media_image9.png
    88
    869
    media_image9.png
    Greyscale
”).
7. The method according to claim 1, comprising providing an indication of the selected filter candidate (Figure 5.6 “
    PNG
    media_image10.png
    92
    337
    media_image10.png
    Greyscale
” section 5.3.1).
8. The method according to claim 1, comprising performing one or more further iterations of the computer-implemented simulation process using one or more filter characteristics of the selected filter (Figure 5.6, section 5.3.3, 
    PNG
    media_image11.png
    389
    332
    media_image11.png
    Greyscale
), including varying process parameters of the filtration process between different iterations, and comparing output characteristics from the different iterations (Figure 5.6, section 5.3.3, Pg 239 “As with most simulation packages, ‘what if?’ calculations can be undertaken to investigate filter performance for different operating conditions in order to determine an optimum.”, Pg 245 “The data in Table 5.5 indicate that the separation characteristics of each feed are quite different. By repeated use of the automated selection procedures in FDS, the information shown in Table 5.6 can be produced”, section 5.4.2).
9. The method according to claim 8, comprising comparing the output characteristics from the different iterations with desired output characteristics and, based thereon, selecting a set of parameters for the filtration process Figure 5.6, section 5.3.3, 
    PNG
    media_image11.png
    389
    332
    media_image11.png
    Greyscale
), including varying process parameters of the filtration process between different iterations, and comparing output characteristics from the different iterations (Figure 5.6, section 5.3.3, Pg 239 “As with most simulation packages, ‘what if?’ calculations can be undertaken to investigate filter performance for different operating conditions in order to determine an optimum.”, Pg 245 “The data in Table 5.5 indicate that the separation characteristics of each feed are quite different. By repeated use of the automated selection procedures in FDS, the information shown in Table 5.6 can be produced”, section 5.4.2).
10. The method according to claim 1, wherein the one or more filter characteristics include a geometric characteristics (section 5.1.2.4, Table 5.1-5.2, Pg 215 & Pg 219, Figure 5.15 “Filter”, Table 5.9) and/or a porosity characteristic (Pg 208, Table 5.9).
11. The method according to claim 1, wherein the process parameters include one or more parameters relating to a feed fluid of the filtration process (Pg 238 “process parameters specific to the type of tilter”, “Parameters related to the feed suspension”), including one or more of: an initial volume, an initial concentration, a temperature, a solubility and a viscosity (Pg 238 “solids density, filtrate density, viscosity and surface tension, feed slurry and solute concentrations, solute diffusivity and mean particle size”, Table 5.9).
12. The method according to claim 1, wherein the one or more output characteristics comprises one or more of a product volume (Figure 5.15 “cumulative volume of liquid vs Angle”), a product composition (Pg 228 “a mass balance quantifies the amounts of solid, liquid and dissolved solute components present in the input and output streams.”, Pg 239 “For batch filters the time dependency of parameters such as mass of solids, liquids and solutes (both extracted and retained), cake thickness and moisture content and fractional solute recovery can be obtained for the whole cycle, or individual phases where appropriate. The production rates are also given for both products and potential waste streams.”) and a product viscosity.
13. The method according to claim 1, wherein the simulation process comprises a simulation of a solidified solute layer on the filter (Pg 238-239 “Each ‘tab’ corresponds to a phase in the filter cycle or provides facility to enter data specific to the filter or the feed solids, liquid and solute.”).
14. The method according to claim 1, wherein the filtration process comprises a cross-flow filtration process (Table 5.1-5.2 “crossflow”).
15. The method according to claim 1, comprising; 
receiving measurement data from a filtration system executing a filtration process corresponding to the simulated filtration process (Pg 256 “Section 6.5 shows how computer simulations can be used to examine the effects of changed process variables on batch filter performance.”, section 6.5, Pg 248 Table 5.8).

16. The method according to claim 15, comprising: 
modifying the simulation based on the measurement data (Pg 305-306, 318 “empirical correction factor” used in simulation calculations, Figure 5.6, section 5.3.2 “In this way the analysis can be amended as many times as required and optimised. During the analysis of a jar sedimentation test a third, horizontal line cursor is used to specify the final height of sediment, which is particularly useful when a test is not continued to equilibrium. In the case of a piston press analysis, and in accordance with the recommend procedure described in Section 5.5, additional representations of test data are shown for the filtration and consolidation phases to check the choice of transition between the two. …Depending on the type of analysis performed, these can include the parameters required to shorten a selected equipment list such as average cake formation rate (filtration test) and initial settling rate (sedimentation test).”, section 5.3.3 “‘what if?’ calculations can be undertaken to investigate filter performance for different operating conditions in order to determine an optimum”, section 6.6).
17. The method according to claim 15, comprising: 
determining whether there is an abnormality in the executed filtration process based on a comparison of the measurement data with data from the physical filtration process (“Appendix D:Troubleshooting filter operation”, “Tables D.1-D.6 present a troubleshooting guide to the problems that may be encountered during the operation of a diaphragm filter press; descriptions of basic press operation are provided in Sections 1.4.2.5 and 6.1.4. Each potential phase in the filter cycle is considered in turn, and the effects of faults that either exist at the start of the cycle or develop during operation are related to the resultant operation of the press”).

Conclusion
6.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tarleton (“Equipment selection and process design for solid/liquid separation”) discloses optimal filter selection and simulations.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146